Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.

Applicant asserts that Verdon does not teach a first and second functional part made of ceramic because Verdon’s paragraph 73 considers ceramic cup bearing or pierced stone type bearings made of ceramic. This argument is not persuasive. The examiner dissents with applicant’s interpretation. The term “may” paragraph 73 clearly indicates this is an optional variation not the one and only possible way of achieving a ceramic arbor. However, even according to applicant’s characterization of the reference the disclosed prior art would still read on the claimed invention. Forming the bearings out of ceramic and not the shaft would none the less yield a first and second functional part made out of ceramic because cup and stone bearings of a timepiece arbor have two sides and thus two separate functional pieces/parts. 
Applicant asserts that Verdon does not teach the first and second parts being made of a homogenous ceramic because paragraph 73 suggest the bearing is the second ceramic. This argument is not understood. Claim 1 recites “a first function portion and the second function portion being made entirely of a homogenous ceramic”. Is applicant asserting that the ceramic has to be the same ceramic for both parts? Is applicant suggesting that Verdon’s second ceramic isn’t homogenous? As previously noted the bearings would have two parts one at each end. As each end would be made from the same ceramic the “second ceramic” it would thus be the same ceramic. If applicant’s point has to do with the 
Applicant asserts the EP 20757424 does not use the term ceramic. This argument is not persuasive. Applicant’s priority date is 6/13/2016. US 20150092524 is published 4/2/2015. 4/2/2015 is a full year before 6/13/2016. The US 20150092524 is fully eligible prior art in and of itself. Any reference to a parent is immaterial.  If applicant is implying that the term ceramic appears due to a mistranslation, it wouldn’t matter. That mistranslation would itself be prior art before applicant’s earliest effective filling date. If there is a technical matter to consider it may be made, but there is no way to break the priority by referencing a parent application because the reference is fully eligible in and of itself. Moreover, see claim 1 of EP 20757424 listing specific examples of ceramics. 
Applicant asserts that “all or part” in Verdon means some not all. This argument is not persuasive. All means all. All or part includes variants wherein less than all parts are made of ceramic per the word “part”. The term “all” is clear and definite. Dictionary.com defines all as an adjective “1. the whole of (used in referring to quantity, extend or duration): all the cake; all the way; all the year. 2. The whole number of (used in referring to individuals or particulars, taken collectively): all students.” 
Applicant asserts that Verdon does not provide any practical embodiment or guidance for tribologically functional part. This argument is not persuasive. The prior art fairly and reasonably renders the claimed invention obvious. Applicant’s complaints about the limited disclosure do not alter the effective scope of the claims. If Verdon’s disclosure is light, then it should be a simply matter to claim sufficient detail that Verdon does not address nor which would be intrinsically obvious features of a generic arbor. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The grounds of rejection are proper and thus have been maintained. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-19, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US 2015/0092524) in view of Takeuchi (US 2010/0254230).
With regard to claim 1 Verdon discloses a timepiece shaft, comprising: a first functional portion having a surface of revolution including at least one part of a pivot-shank (claim 22) and at least one part of a pivot (claim 22), 
A second functional portion (paragraph 73 cup-bearing or pierced stone type; bearings have two parts formed each end of the shaft)
the first functional portion and the second functional portion being made entirely of a homogenous ceramic (paragraphs 4, 11, 36, 48, 63, 69; claim 22, paragraph 73; the ends of the shaft have two functional parts and paragraph 73 details that they are ceramic), 
Verdon does not disclose the claimed:
a dimension of the ceramic of the first functional portion in at least one dimension being greater than 20 um, and a first outer diameter of the first functional portion forming an outer diameter of the shaft and being less than 0.5 mm;
And a border separating the at least one part of the pivot shank and the at least one part of the pivot, each of the at least one part of the part of the pivot shank, the at least one part of the pivot, and the border having respective surface selected from the group consisting of a cylindrical surface, a truncated conical surface, a curve generating surface, and a flange surface
the surface of the at least one part of the pivot shank having a minimum first diameter, the surface of the at least one part of the pivot having a maximum second diameter smaller than the first minimum first diameter and the surface of the border having a reduction in diameter from a side of the at least one part of the pivot-shank to a side of the at least one part of the pivot, wherein the surface of the border does not merge with the surface of the at least one part of the pivot shank and the surface of the at least one part of the pivot.
Takeuchi teaches a dimension for an arbor less than .5mm and greater than 20um. Takeuchi teaches an arbor with a first part, second part, and adjoining region wherein all are one of cylindrical surface, a truncated conical surface, or a curve generating surface – see figure 7. 
    PNG
    media_image1.png
    164
    170
    media_image1.png
    Greyscale
 At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s arbor with dimensions according to Takeuchi including - less than .5mm and greater than 20um as taught by Takeuchi. The reason for doing so would have been to form the arbor with normal dimensions for a timepiece arbor, as taught by Takeuchi. 
*Unless stated otherwise reference numerals and citations pertain to the base reference – Verdon. 

With regard to claim 4 Verdon and Takeuchi teach the shaft as claimed in claim 1, wherein the border is a flange (claim 22; Takeuchi figure 7).

With regard to claim 5 Verdon and Takeuchi teach the shaft as claimed in claim 1, wherein the shaft or the first functional portion has a convex or concave or conical or truncated conical end (Takeuchi – figure 6)

With regard to claim 7 Verdon and Takeuchi teach the shaft as claimed in claim16, wherein the second functional portion has an outer diameter less than 2 mm (Takeuchi – paragraph 77).

With regard to claim 8 Verdon and Takeuchi teach the assembly as claimed in claim 7, wherein a ratio of the maximum diameter of the first functional portion to the outer diameter of the second functional part is less than 0.9 (Takeuchi – paragraph 77, figure 7).

With regard to claim 9 Verdon and Takeuchi teach the assembly as claimed in claim 1, wherein the shaft is made entirely of ceramic (claim 22).

With regard to claim 10 (depends from claim 1) Verdon does not disclose the claimed: at least one guide, the shaft being designed to perform at least one of the following: - 
rotate or pivot in the at least one guide wherein the at least one part of the pivot cooperated with the guide; and - move in translation in the at least one guide wherein the at least one part of the pivot cooperates with the guide.


With regard to claim 11 (depends from claim 10) Verdon does not disclose the claimed: wherein the at least one guide comprises a bearing stone and an endstone, the stones cooperating with the pivot to guide the shaft in the guide.
Takeuchi teaches at least one guide comprises a bearing stone (16) and an endstone (17) the stones cooperating with the pivot or pivot shank to guide the shaft in the guide (figure 3, 6). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s arbor in a guide according to Takeuchi including a bearing stone and end stone, as taught by Takeuchi. The reason for doing so would have been to configure the arbor as a functional part of a timepiece as taught by Takeuichi.

With regard to claims 13-16 (depends from claim 10) Verdon does not disclose the claimed: an oscillator of the sprung balance (claim 13); a watch movement comprising said oscillator (claim 14), wherein the shaft is a balance shaft (claim 16), or a full timepiece comprising the previous parts (claim 15). Verdon only describes that the arbor is generic arbor. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s arbor with an oscillator of 

With regard to claim 17 Verdon and Takeuchi teach the timepiece shaft as claimed in claim 1, wherein the first outer diameter of the first functional portion is less than 0.4 mm (Takeuchi – paragraph 77).

With regard to claim 18 Verdon and Takeuchi teach the timepiece shaft as claimed in claim 1, wherein the first outer diameter of the first functional portion is less than 0.2 mm (Takeuchi – 173a, 173b .14mm and .2mm figure 3 – paragraph 77)

With regard to claim 19 (depends from claim 1) Verdon does not teach the claimed: wherein the first outer diameter of the first functional portion is less than 0.1 mm. Takeuchi teaches a dimension of .14mm – paragraph 77. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s arbor with a function part less than .1mm. The reason for doing so would have been to size the arbor to fit and function as a rotational part in a small timepiece. 

With regard to claim 22 Verdon and Takeuchi teach the shaft as claimed in claim 1, wherein the surface of the border is surface of a seat (Takeuchi – figures 6, 7)

With regard to claim 23 Verdon and Takeuchi teach the shaft as claimed in claim 6, wherein the second functional portion is selected from the group consisting of - a second functional portion adapted for 

With regard to claim 24 Verdon and Takeuchi teach the shaft as claimed in claim 1, wherein the shaft is made entirely of the homogenous ceramic (paragraphs 73 “all”; claim 22)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US 2015/0092524) in view of Takeuchi (US 2010/0254230) in further view of Damasko (US 2002/0114225).
With regard to claim 12 (depends from claim 10) Verdon does not disclose the claimed: wherein the at least one guide comprises a ball race way and balls, the balls cooperating by contact with the pivot to guide the shaft in the guide.
Damasko teaches a pivot arbor with balls and a ball race way-figures 3, 4. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s arbor with balls and a ball race way as taught by Damasko. The reason for doing so would have been to utilize a known and common variant on arbor rolling design. Note in particular that figures 3 and 4 are a variant on the system according to figure 2 akin to Takeuchi's disclosure. An additional reason for doing so would have been to utilize a rotational system with improvements in shock absorption as taught by Damasko.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US 2015/0092524) in view of Takeuchi (US 2010/0254230) in further view of Von Gruenigen (US 2014/0198624)

Verdon discloses a ceramic, but doesn’t say what the ceramic is. Von Gruenigen discloses several well-known ceramics known for their hardness and non-sensitivity to magnetic fields. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to choose from a list of known and common ceramics to form Verdon’s ceramic part, including zirconium oxide, alumina, or a combination thereof. Evidence of the general awareness of those skilled in the art of these particular ceramics is provided by Von Gruenigen – abstract. The reason for doing so would have been to make a particular material selection for Verdon’s generic disclosure of ceramic. Another reason for doing so would have been to pick a ceramic known for its hardness and limited magnetic sensitivity, as evidenced by Von Gruenigen.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US 2015/0092524) in view of Takeuchi (US 2010/0254230) in further view of Von Gruenigen (US 2014/0198624), in further view of Rappo (US 2010/0214880)
With regard to claim 20 (depends from claim 2) Verdon does not teach the claimed: ceramic comprises one or more elements selected from the group consisting of. - carbon nanotubes, - graphene, - fullerenes, - yttrium oxide, - cerium oxide, - zirconium carbide, - silicon carbide, - titanium carbide, - zirconium boride, - boron nitride, - titanium nitride, and - silicon nitride.
Rappo teaches adding carbon nanotubes – claim 14. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Verdon’s ceramic part to further have carbon nanotubes as taught by Rappo. The reason for doing so would have been to provide reinforcement and improved tribological characteristics as taught by Rappo. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11-27-21
/SEAN KAYES/Primary Examiner, Art Unit 2844